


CONSULTING AGREEMENT

     THIS CONSULTING AGREEMENT, dated as of February 1, 2011 (this "Agreement"),
is between Parallax Diagnostics, Ltd. a Delaware Corporation, (hereinafter
"Company"), and Grant Park Global LLC, an Illinois limited liability company
(hereinafter "Consultant" and along with Company, each a "Party" and together
the "Parties").

     WHEREAS, Company is the premier provider of mobile, point-of-care molecular
diagnostics, screening, monitoring, testing technologies and data management
services; and

     WHEREAS, Company desires to retain the professional consulting services of
Consultant on a non-exclusive basis to identify customers, business
opportunities, partners and relationships, for the purpose of sales, marketing
and distribution of "Company Products and Services" as defined herein, and
Company desires to appoint Consultant as its non-exclusive representative for
such purposes pursuant to the terms and conditions contained herein;

     NOW THEREFORE, in consideration of the mutual promises contained herein, it
is agreed as follows:

I.      DEFINITIONS   A.      Company’s Products and Services: As used in this
Agreement, the term "Company’s Products and Services" shall mean any form of the
Company’s products or services as described on Attachment A attached to this
Agreement. Attachment A will be updated as additional products and services are
developed by the Company.   B.      Consultant Customer: As used in this
Agreement, the term "Consultant Customer" shall mean one or more individuals,
firms, entities or persons that Consultant introduces to Company for the purpose
of purchasing, licensing, distribution, joint venture partnership or other
commercial use of Company’s Products and Services. Consultant shall notify
Company in writing, by electronic mail (email), or facsimile, of each proposed
Consultant Customer that Consultant wishes to introduce to Company. Company
shall have the right to reject proposed Consultant Customer(s) put forward by
Consultant, but Company agrees that approval of proposed Consultant Customer(s)
put forward by Consultant will not be unreasonably withheld. Each Consultant
Customer that is mutually approved by both Consultant and Company shall be
listed on Attachment B of this Agreement. Attachment B will be updated as
additional Consultant Customers are approved.   C.      Completed Sale Gross
Revenue: As used in this Agreement, the term "Completed Sale Gross Revenue"
shall be deemed to mean the Total Realized Contract Value, including renewal
term value, of a commercial transaction entered into during the term of this
Agreement by and between a Consultant Customer and Company related to Company’s
Products and Services, in any form, including but not limited to, a direct
purchase and/or under license agreement or JVE (as defined herein). For purposes
of this definition, "Total Realized Contract Value" shall be deemed to mean the
aggregate actual payments received on any given contract over the term of the
contract and shall accrue as such payments are received by Company.   D.     
Confidential Data: As used in this Agreement, the term "Confidential Data"
includes but is   not      limited to confidential information regarding either
Party’s work papers, concepts,   formulas,      techniques, strategies,
components, programs, reports, studies, memoranda,   correspondence,     
materials, manuals, records, data, technology, products, plans, research,  
service,      design information, procedures, methods, documentation, policies,
pricing, billing,   customer      lists and leads, and any other technical data,
information and know-how which

Initials _____ / _____ Page 1 of 9

--------------------------------------------------------------------------------

 


  relate to or are otherwise useful to either Party’s business and which either
Party considers proprietary and desires to maintain confidential E.      Success
Fee: A fee paid by Company to Consultant after the completion of a legal
transaction between Company and Consultant Customer. The fee will be based off
money paid to Company by Consultant Customer for either upfront payments made to
Company or from product (or service) sales made to Company by Consultant
Customer. The structure of the Success Fee is described in section V. below. F. 
    Joint Venture Entity ("JVE"): As used in this Agreement, the term "JVE"
shall be deemed to mean a business entity formed by and between Company and
Consultant Customer for the purpose of combining their respective assets,
expertise, financial resources, skills, experience, and knowledge in the
furtherance of a particular project or undertaking related to the Company's
Products and Services.

II.      APPOINTMENT OF INDEPENDENT REPRESENTATIVE   A.      Consultant is an
independent contractor (advisor/broker) in the performance of the Services, as
defined herein, under this Agreement and shall determine the method, details and
means of performing the Services. Consultant shall have no authority to enter
into any binding agreements on behalf of Company or to take any other action on
behalf of Company without Company’s prior written consent.   B.      The Company
hereby engages Consultant, to the fullest extent permissible under law, as
provider of the Services. Consultant hereby accepts such appointment on the
terms and subject to the conditions stated herein. Such appointment shall be
effective as of the effective date of this Agreement. III.      OBLIGATIONS OF
REPRESENTATIVE AND COMPANY   A. Obligations of Consultant   1.      During the
term of this Agreement, Consultant shall provide Company the following services
on a non-exclusive basis: (a) advise Company on attracting and retaining
national and international customers of Company's Products & Services; and, (b)
assist Company in development of a sales and marketing strategy for Consultant
Customers related to Company Products and Services (collectively, the
"Services").   B. Obligations of Company   1.      During the term of this
Agreement, Company shall reasonably cooperate with Consultant and make available
to Consultant such employees, information, materials, documentation; training
and similar resources as reasonably required for Consultant to effectively
provide the Services.   2.      Company shall at all times supply to Consultant
all the marketing materials, documentation, brochures and other publications of
the Company related to Company Products and Services.

Initials _____ / _____ Page 2 of 9

--------------------------------------------------------------------------------

 


IV.      EXPENSES   Company shall reimburse Consultant for pre-approved
reasonable and ordinary expenses including travel, lodging, entertainment and
other expenses related to networking to achieve target meetings with Consultant
Customers. The Parties acknowledge and agree that all expenses over five hundred
($500.00) dollars shall be pre-approved in writing by Company prior to the
Company assuming responsibility for reimbursement to Consultant. V.     
COMPENSATION   A.      Advisory Fee. For providing the Services, Company shall
pay to Consultant, on a monthly basis, an advisory fee of five thousand dollars
($5,000) (the "Advisory Fee") for the first six months of this Agreement and
seven thousand five hundred dollars ($7,500) per month thereafter. The Advisory
Fee is due and payable on or before the 15th day of each month. In addition to
the monthly fee, Company will provide Consultant 25,000 stock warrants at a
price of $0.50 if this Agreement is executed prior to Company being    traded   
  on the public market. If the Agreement is executed after the Company’s stock
is    publically traded then the strike price of the warrant will be equal to
the price of the last trade on the day this agreement is executed. The Company
shall issue an additional    75,000      stock warrants when the total Completed
Gross Sales Revenue exceeds five (5)    million dollars. The strike price of
these warrants will be equal to the price of the last trade on the date that the
Completed Gross Sales Revenue exceeds five (5) million dollars.   B.     
Success Fees. As compensation for completed transactions with Consultant
Customers, Company shall pay Consultant a Success Fee calculated as follows:   
a.      Company shall pay Consultant a fee equal to five percent (5%) of the
aggregate gross proceeds of the first ten (10) million dollars of any upfront
payments made by Consultant Customers to Company that are not payments for
Company's Products and Services, including but not limited to License Fees or
Joint Venture Payments received by Company from Consultant Customer.    
Additionally, Company shall pay Consultant a cash fee based on the "Lehman
Formula" for the upfront fees that are over ten (10) million dollars.     For
the purpose of this Agreement, Lehman Formula shall be structured as follows: 5%
of the first million dollars, 4% of the second million; 3% of the third million;
2% of the fourth million; and 1% of each million thereafter.    b.      Company
shall pay Consultant a fee based on a percent of Completed Gross Sale Revenue
for each specific Consultant Customer. The fee to Consultant will be five (5%)
percent of the Completed Gross Sale Revenue for the first five years and three
(3%) percent of the Completed Gross Sale Revenue for the next three years.   
The Success Fees shall be due and payable within 45 days of Company receiving
payments from Consultant Customers. All payments shall be made in U.S. currency
and will reflect any currency variation. To the extent that Completed Gross
Sales Revenues    accrue      following the termination of this Agreement, for
any reason, then the Company    shall continue to have the obligation to pay
Consultant a monthly Success Fee, as set forth in Section VII(C).

Initials _____ / _____ Page 3 of 9

--------------------------------------------------------------------------------

 


VI.      REPRESENTATIONS, WARRANTIES AND COVENANTS   A.      Execution. The
execution, delivery and performance of this Agreement, in the time and manner
herein specified, will not conflict with, result in a breach of, constitute a
material default under any existing agreement, indenture, or other instrument to
which either Company or Consultant is a party or by which either Party may be
bound or affected.   B.      Independent Contractor. Consultant shall be an
independent contractor, and not an agent or employee of Company. Consultant
shall have no right or authority to enter into any agreements on behalf of
Company.   C.      Corporate Authority. Both Company and Consultant have full
legal authority to enter into this Agreement and to perform the same in the time
and manner contemplated.   D.      Authorized Signatures. The individuals whose
signatures appear below are authorized to sign this Agreement on behalf of their
respective entities. VII.      TERM AND TERMINATION   A.      This Agreement
shall be effective upon its execution and shall remain in effect for a minimum
period of three (3) months (the "Initial Period") and until such time as it is
terminated as provided in this Section VII.   B.      Either Party may terminate
this Agreement at the end of the Initial Period by providing the other Party
with a minimum of ten (10) days advance written notice of such election to
terminate at the end of the Initial Period. After the Initial Period, either
Party may terminate this Agreement by providing the other Party with a minimum
of thirty (30) days advance written notice of such election to terminate.   C. 
    Notwithstanding the foregoing, Company shall remain obligated and shall pay
to Consultant the Success Fees following the termination of the Agreement, for
any reason, related to any commercial transaction(s) entered into with
Consultant Customers prior to the effective date of termination for the full
duration or term of such commercial transaction(s). The Parties agree that this
Section VII (C) shall survive the termination of this Agreement. VIII.     
CONFIDENTIAL DATA   A.      Except for its employees, agents and independent
contractors, each Party shall not divulge to others, any Confidential Data
obtained by a Party as a result of its engagement hereunder, unless authorized,
in writing by the other Party.   B.      Each Party agrees that it will not make
use, either directly or indirectly, of any Confidential Data of the other Party
for the benefit or purpose of any other person, firm, partnership, joint
venture, association, corporation or other business organization, entity or
enterprise, except with the express prior written authorization of the other
Party.   C.      The Parties agree that this Section VIII shall survive the
termination of this Agreement.

Initials _____ / _____ Page 4 of 9

--------------------------------------------------------------------------------

 


IX.      OTHER MATERIAL TERMS AND CONDITIONS   A.      Non-Circumvention.
Company hereby covenants that it, and all of its affiliated companies, agents,
employees, successors in interest or assigns, will not, during this Agreement’s
term and during the term or duration of any commercial transaction entered into
during the term of this Agreement between Company and Consultant Customer(s),
engage in Non- Circumvention Conduct with Consultant Customers.
"Non-Circumvention Conduct" means contacting, discussing or transacting business
with Consultant Customers, without the prior knowledge and written consent of
Consultant; provided, however, that it does not include contacting, discussing
or transacting business with Consultant Customers on any matter or potential
commercial transaction that is not directly related to any commercial
transaction entered into during the term of this Agreement.   B.      Audit
Rights. Consultant shall have the right to access the books and records of
Company and its affiliates and to have an independent certified public
accountant selected and retained by Consultant (and at Consultant’s expense) to
inspect and examine such books of Company during regular business hours for the
purpose of verifying the accuracy of the Completed Sales Gross Revenues and
related compensation referred to in Section V and VII(C). Such access shall be
conducted after thirty (30) days' prior written notice to Company and during
ordinary business hours, will be conducted in a manner that is not disruptive to
Company's operations, and shall not be more frequent than once per annum. If
during the course of an audit, the independent certified public accountant's
report shows any underpayment by Company, (a) Company shall pay to Consultant
within thirty (30) days after Company's receipt of such report, the amount of
such underpayment, (b) if such underpayment exceeds five percent (5%) of the
total amount owed for the period then being audited, the reasonable fees and
expenses of any independent accountant performing the audit on behalf of  
Consultant.      Any audit or inspection conducted under this Agreement by
Consultant or its   agents      or contractors will be subject to the
confidentiality provisions of this Agreement, and   Consultant      will be
responsible for compliance with such confidentiality provisions by such  
agents      or contractors.   If      any dispute arises under this Section
IX.B. between the Parties relating to fee payments to   Consultant,      and the
Parties cannot resolve such dispute within thirty (30) days of a written  
request      by either Party to the other Party, the Parties shall hold a
meeting, attended by the   Chief      Executive Officer or President of each
party (or their respective designees), to attempt   in      good faith to
negotiate a resolution of the dispute. If, within sixty (60) days after such  
meeting      request, the Parties have not succeeded in negotiating a resolution
of the dispute,   either      Party may pursue any other available remedy,
including, upon prior written notice to   the      other Party, instituting
legal action.   C.      Indemnification. Each Party indemnifies and holds
harmless the other Party from and against   any      and all liabilities,
losses, damages, claims or causes of action, and any connected   expenses     
(including reasonable attorneys’ fees) that are caused, directly or indirectly,
by or as   a      result of the performance by such Party or its employees or
agents, provided that nothing   herein      shall be construed to require such
Party to indemnify the other Party from or against   the      negligent acts of
the other Party or its employees or agents.   D.      Additional Instruments.
Each Party shall, from time to time, at the request of the other   Party,     
execute, acknowledge and deliver to the other Party any and all further
instruments that   may      be reasonably required to give full effect and force
to the provisions of this Agreement.   E.      Entire Agreement. Each Party
hereby covenants that this Agreement is intended to, and does   contain      and
embody herein, all of the understandings and agreements, both written and oral,
  of      the Parties with respect to the subject matter of this Agreement, and
that there exist no oral

Initials _____ / _____ Page 5 of 9

--------------------------------------------------------------------------------

 


  agreements or understandings, expressed or implied, whereby the absolute,
final and unconditional character and nature of this Agreement shall be in any
way invalidated, empowered or affected. There are no representations, warranties
or covenants other than those set forth herein. F.      Laws of the State of
Illinois. This Agreement shall be deemed to made in, governed by and interpreted
under and construed in all respects in accordance with the laws of the State of
Illinois. In the event of controversy arising out the interpretation,
construction, performance, or breach of this Agreement, the Parties hereby agree
and consent to the jurisdiction and venue of the District or County Court of
Cook County, Illinois. G.      Successors and Assigns. The benefits of this
Agreement shall inure to the respective successors and assigns of the Parties
hereto and their successors and assigns and representatives, and the obligations
and liabilities assumed in this Agreement by the Parties hereto shall be binding
upon their respective successors and assigns. The Parties acknowledge and agree
that neither Party may assign its rights under this Agreement without the
express written consent of the other Party, which will not be unreasonably
withheld. H.      Originals. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed an original and
constitute one and the same Agreement. Facsimile copies with signatures shall be
given the same legal effect as an original. I.      Addresses of Parties. Each
Party shall at all times keep the other informed of its principal place of
business if different from that stated in the signature block of this Agreement,
and shall promptly notify the other Party of any change, giving the address of
the new principal place of business. J.      Modification or Waiver. A
modification or waiver of any of the provisions of this Agreement shall be
effective only if made in writing and executed by each of the Parties. The
failure of any Party to insist upon strict performance of any of the provisions
of this Agreement shall not be construed as a waiver of any subsequent default
of the same or similar nature      or of any other nature. K.      Attorney’s
Fees. If any arbitration, litigation, action, suit or other proceeding is
instituted to remedy,      prevent or obtain relief from a breach of this
Agreement, in relation to a breach of this      Agreement or pertaining to a
declaration of rights under this Agreement, the prevailing Party      will
recover all such Party’s attorneys’ fees incurred in each and every such action,
suit or      other proceeding, including any and all appeals or petitions
therefrom. As used in this Agreement,      attorneys’ fees will be deemed to be
the full and actual cost of any legal services actually      performed in
connection with the matters involved, including those related to any appeal     
or the enforcement of any judgment calculated on the basis of the usual fee
charged by attorneys      performing such services. L.      Notices. All notices
that are required to be or may be sent pursuant to the provisions of this
Agreement      shall be sent by electronic mail (email), facsimile, certified
mail with return receipt      requested, or by overnight package delivery
service to each Party at the address appearing      below, and shall count from
the date of mailing or the validated air bill. M.      Survival. All
representations, warranties and covenants set forth in Section VI shall survive
the      expiration of this Agreement.

Initials _____ / _____ Page 6 of 9

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties have caused this Consulting Agreement to be
executed by their duly authorized officers as of the day and year first above
written.

Parallax Diagnostics, Ltd

1327 Ocean Ave Suite B Santa Monica, CA 90401 Facsimile:

By:

J. Michael Redmond Chief Executive Officer

Grant Park Global LLC

221 North LaSalle St, Suite 2200 Chicago, IL 60601 Facsimile:

By:

Michael Axelrod Managing Member

 

Initials _____ / _____ Page 7 of 9

--------------------------------------------------------------------------------

 


Attachment A       FDA 510K Approved Tests and 510k number     o Rubella K892051
o CMV K884842 o Rotavirus K884017 o Infectious Mononucleosis K890041 o Target
Strep A K880460 o Target Aso Test K910073 o Target Reader K885254     Products
in Development:   CD4 Test  

 

Initials _____ / _____ Page 8 of 9

--------------------------------------------------------------------------------

 


Attachment B

Consultant Customer:

Initials _____ / _____ Page 9 of 9

--------------------------------------------------------------------------------

 